Exhibit 10.3

FORM OF VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of March 15, 2020, is entered
into by and among AcelRx Pharmaceuticals, Inc., a Delaware Corporation
(“Parent”), Consolidation Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and each of the stockholders of
Tetraphase Pharmaceuticals, Inc. set forth on Schedule A hereto (each, a
“Stockholder”). Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Common Stock set forth opposite such Stockholder’s name on Schedule A
(all such shares, the “Subject Shares”);

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the warrants to
purchase Company Common Stock set forth opposite such Stockholder’s name on
Schedule A (all such Warrants, the “Subject Warrants”, and together with the
Subject Shares, the “Subject Securities”);

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and
Tetraphase Pharmaceuticals, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended from time to time, the “Merger Agreement”), which provides,
among other things, for the merger of Merger Sub with and into the Company, with
the Company surviving the Merger and becoming a wholly-owned subsidiary of
Parent, upon the terms and subject to the conditions set forth in the Merger
Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder, severally and not jointly, and on
such Stockholder’s own account with respect to the Subject Shares, has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO VOTE

1.1. Agreement to Vote. Subject to the terms of this Agreement, each
Stockholder, severally and not jointly as to such Stockholder’s Subject Shares,
hereby irrevocably and unconditionally agrees that, until the termination of
this Agreement pursuant to Section 5.2, at any annual or special meeting of the
stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken



--------------------------------------------------------------------------------

by written consent of the stockholders of the Company, such Stockholder shall,
in each case to the fullest extent that such Stockholder’s Subject Shares are
entitled to vote thereon: (a) appear at each such meeting or otherwise cause all
such Subject Shares to be counted as present thereat for purposes of determining
a quorum; and (b) be present (in person or by proxy) and vote (or cause to be
voted), or deliver (or cause to be delivered) a written consent with respect to,
all of its Subject Shares (i) in favor of adopting the Merger Agreement; and
(ii) against (A) any Acquisition Proposal and against any other action,
agreement or transaction involving the Company that would reasonably be expected
to cause the Company to abandon, terminate or fail to consummate the Merger or
(B) any liquidation, dissolution, extraordinary dividend or other significant
corporate reorganization of the Company. Subject to the proxy granted under
Section 1.2, each Stockholder shall retain at all times the right to vote the
Subject Shares in such Stockholder’s sole discretion, and without any other
limitation, on any matters other than those set forth in this Section 1.1 that
are at any time or from time to time presented for consideration to the
Company’s stockholders generally.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants, severally and not jointly and on its
own account with respect to the Subject Securities, to Parent and Merger Sub as
to such Stockholder that:

2.1. Authorization; Binding Agreement. If such Stockholder is not an individual,
such Stockholder is duly organized and validly existing in good standing under
the laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such
Stockholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of such Stockholder, and such Stockholder has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. If such Stockholder is an
individual, such Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform such Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

2.2. Non-Contravention. Neither the execution and delivery of this Agreement by
such Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any provisions
herein will (a) if such Stockholder is not an individual, contravene, conflict
with or result in a violation of any of the provisions of the certificate of
incorporation, bylaws or other similar charter or organizational documents of
such Stockholder, (b) require any consent, approval, authorization or permit of,
or filing with or notification to, any supranational, national, foreign,
federal, state or local government or subdivision thereof, or governmental,
judicial, legislative, executive, administrative or regulatory authority on the
part of such Stockholder, except for compliance with the applicable requirements
of the Securities Act, the Exchange Act or any other United States or federal
securities laws and

 

-2-



--------------------------------------------------------------------------------

the rules and regulations promulgated thereunder, (c) contravene, conflict with
or result in a violation or breach of, or result in a default under (or give
rise to any right of termination, cancellation, modification or acceleration)
under any of the terms, conditions or provisions of any note, license,
agreement, contract, indenture or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of its assets may be
bound, (d) result (or, with the giving of notice, the passage of time or
otherwise, would result) in the creation or imposition of any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind on any asset of
such Stockholder (other than one created by Parent or Merger Sub), or
(e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or by which any of its assets are bound, except
as would not, in the case of each of clauses (b), (c), (d) and (e), reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on such Stockholder’s ability to perform its obligations under this Agreement.

2.3. Ownership of Subject Shares; Total Shares. Such Stockholder is the record
and beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all
such Stockholder’s Subject Securities and has good and marketable title to all
such Subject Securities free and clear of any liens, claims, proxies, voting
trusts or agreements, options, rights, understandings or arrangements or any
other encumbrances or restrictions whatsoever on title, transfer or exercise of
any rights of such Stockholder in respect of such Subject Securities
(collectively, “Encumbrances”), except for any such Encumbrance that may be
imposed pursuant to (i) this Agreement; (ii) any applicable restrictions on
transfer under the Securities Act or any other applicable securities law;
(iii) any written policies of the Company with respect to the trading of
securities in connection with insider trading restrictions, applicable
securities laws and similar considerations; (iv) any lien for current Taxes not
yet due and payable or Taxes being contested in good faith by appropriate
proceedings; and (v) liens that do not (in any individual case or in the
aggregate) restrict in any material respect the ability of such Stockholder to
comply with its obligations under this Agreement (collectively, “Permitted
Encumbrances”). Except to the extent acquired after the date hereof, the Subject
Shares listed on Schedule A opposite such Stockholder’s name constitute all of
the shares of “voting stock” of the Company of which such Stockholder is the
“owner” (as such terms are defined in Section 203 of the Delaware General
Corporation Law) as of the time that the Company Board approved the Merger
Agreement.

2.4. Voting Power. Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition (except for
Permitted Encumbrances), full power to issue instructions with respect to the
matters set forth herein and full power to agree to all of the matters set forth
in this Agreement, in each case with respect to all such Stockholder’s Subject
Securities. None of such Stockholder’s Subject Shares are subject to any
stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except as provided hereunder.

2.5. Reliance. Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

2.6. Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Legal Proceeding pending against, or, to the actual
knowledge of such Stockholder, threatened in writing against such Stockholder or
any of such Stockholder’s properties or assets (including any Shares
beneficially owned by such Stockholder) before or by any Governmental Body that
would reasonably be expected to prevent or otherwise materially impair the
ability of such Stockholder to perform the obligations of such Stockholder under
this Agreement.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub represent and warrant to the Stockholders that:

3.1. Organization and Qualification. Each of Parent and Merger Sub is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its organization.

3.2. Authority for this Agreement. Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder, severally and not jointly and solely with respect to such
Stockholder’s Subject Shares, hereby covenants and agrees that until the
termination of this Agreement:

4.1. No Transfer or Encumbrance; No Inconsistent Arrangements. Except as
provided hereunder or under the Merger Agreement, from and after the date hereof
and until this Agreement is terminated, such Stockholder shall not, directly or
indirectly, (a) create or permit to exist any Encumbrance, other than Permitted
Encumbrances, on any of such Stockholder’s Subject Shares, (b) transfer, sell,
assign, gift, hedge, pledge or otherwise dispose of, or enter into any
derivative arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares, or any right or interest therein (or consent to
any of the foregoing), (c) enter into any Contract providing for any Transfer of
such Stockholder’s Subject Shares or any interest therein, (d) grant or permit
the grant of any proxy, power-of-attorney or other authorization or consent in
or with respect to any such Stockholder’s Subject Shares, (e) deposit or permit
the deposit of any of such Stockholder’s Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any of such
Stockholder’s Subject Shares or (f) take or

 

-4-



--------------------------------------------------------------------------------

permit any other action that would restrict, limit or interfere with the
performance of such Stockholder’s obligations hereunder in any material respect.
Any action taken in violation of the foregoing sentence shall be null and void
ab initio. Notwithstanding the foregoing, any Stockholder may Transfer Subject
Shares (i) to any member of such Stockholder’s immediate family, (ii) to a trust
for the sole benefit of such Stockholder or any member of such Stockholder’s
immediate family, the sole trustees of which are such Stockholder or any member
of such Stockholder’s immediate family or (iii) by will or under the laws of
intestacy upon the death of such Stockholder, provided, that a transfer referred
to in clause (i) through (iii) of this sentence shall be permitted only if all
the representations and warranties in this Agreement with respect to such
Stockholder would, to the extent applicable, be true and correct upon such
Transfer and the transferee agrees in writing to accept such Subject Shares
subject to the terms of this Agreement and to be bound by the terms of this
Agreement and to agree and acknowledge that such Person shall constitute a
“Stockholder” for all purposes of this Agreement. If any involuntary Transfer of
any of such Stockholder’s Subject Shares in the Company shall occur (including,
but not limited to, a sale by such Stockholder’s trustee in any bankruptcy, or a
sale to a purchaser at any creditor’s or court sale), the transferee (which
term, as used herein, shall include any and all transferees and subsequent
transferees of the initial transferee) shall take and hold such Subject Shares
subject to all of the restrictions, liabilities and rights under this Agreement,
which shall continue in full force and effect until valid termination of this
Agreement. Notwithstanding the foregoing, such Stockholder may make Transfers of
its Subject Shares as Parent may agree in writing in its sole discretion.

4.2. Documentation and Information. From the date of this Agreement until the
Closing, such Stockholder shall not make any public announcement regarding this
Agreement, the Contemplated Transactions and the other transactions contemplated
hereby without the prior written consent of Parent, except (a) as may be
required by applicable Legal Requirements (provided that reasonable notice of
any such disclosure will be provided to Parent) or (b) to the extent such
announcement contains information that has been previously disclosed publicly.
Such Stockholder consents to and hereby authorizes Parent and Merger Sub to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document necessary in connection with the
Merger and the Contemplated Transactions, the existence of this Agreement and
the nature of such Stockholder’s commitments and obligations under this
Agreement, and such Stockholder acknowledges that Parent and Merger Sub may, in
Parent’s sole discretion, file this Agreement or a form hereof with the SEC or
any other Governmental Body. Such Stockholder agrees to promptly give Parent and
the Company any information either may reasonably require for the preparation of
any such disclosure documents, and such Stockholder agrees to promptly notify
Parent and the Company upon becoming aware of any required corrections with
respect to any written information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect.

4.3. Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

 

-5-



--------------------------------------------------------------------------------

4.4. Waiver of Certain Actions. Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Merger Sub or any of their respective successors (a) challenging the
validity of, or seeking to enjoin or delay the operation of, any provision of
this Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Closing) or (b) alleging a breach of any duty of the Company Board in
connection with the Merger Agreement, this Agreement or the transactions
contemplated thereby or hereby.

4.5. No Solicitation. Subject to Section 4.4 (No Solicitation) of the Merger
Agreement, each Stockholder agrees that such Stockholder shall immediately cease
any solicitation, discussions or negotiations with any Persons that may be
ongoing by such Stockholder as of the date of this Agreement with respect to an
Acquisition Proposal. Until the Specified Time, such Stockholder shall not,
directly or indirectly, (a) solicit, initiate or knowingly facilitate or
knowingly encourage any inquiries or the making of any proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition Proposal
or (b) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any other Person any non-public
information in connection with an Acquisition Proposal or any proposal or offer
that would reasonably be expected to lead to an Acquisition Proposal.

ARTICLE V

WARRANT TREATMENT

[(a)] Each Stockholder acknowledges and agrees, severally and not jointly and
solely with respect to such Stockholder’s Subject Warrants, that, at the
Effective Time, each Subject Warrant owned by such Stockholder that is
then-outstanding and unexercised as of immediately prior to the Effective Time
shall, pursuant to the terms hereof and as a result of the Merger and without
any other action on the part of such Stockholder, receive, in lieu of any other
amount or consideration to which such Stockholder might otherwise have been
entitled to receive pursuant to such Subject Warrant, (i) [____] of a share of
Parent Common Stock for each share of Company Common Stock for which such
November Warrant (as set forth on Schedule A) was exercisable immediately prior
to the Effective Time (subject to adjustment in the event of a stock split,
division or subdivision, stock dividend, reverse stock split, consolidation,
reclassification, recapitalization or other similar transaction affecting the
Company Common Stock or the Parent Common Stock), [plus (ii) [___] of a share of
Parent Common Stock for each share of Company Common Stock for which such
January Warrant (as set forth on Schedule A) was exercisable immediately prior
to the Effective Time (subject to adjustment in the event of a stock split,
division or subdivision, stock dividend, reverse stock split, consolidation,
reclassification, recapitalization or other similar transaction affecting the
Company Common Stock or the Parent Common Stock), plus (iii) in lieu of any
fractional shares of Parent Common Stock otherwise issuable under clauses (i)
[or (ii)] hereof after aggregating the shares of Parent Common Stock to be
issued with respect to the Subject Warrant thereunder, cash in a dollar amount
(rounded to the nearest whole cent, with numbers ending with .5 or more being
rounded up to the nearest whole cent), without interest, determined by
multiplying such fraction by the average closing price of a share of Parent
Common Stock on the Nasdaq Global Select Market for the 10 most recent trading
days that Parent Common Stock has traded ending on the trading day one day prior
to the Effective Time.

 

-6-



--------------------------------------------------------------------------------

[(b) At the Effective Time, each Pre-Funded Warrant that is then-outstanding and
unexercised as of immediately prior to the Effective Time shall, as a result of
the Merger and without any action on the part of any holder of a Pre-Funded
Warrant, receive, in lieu of any other amount or consideration to which such
Stockholder might otherwise have been entitled to receive pursuant to such
Pre-Funded Warrant, (1) the product of (i) (A) the aggregate number of shares of
Common Stock for which such Pre-Funded Warrant was exercisable immediately prior
to the Effective Time, multiplied by (B) in the case of November Pre-Funded
Warrants (set forth on Schedule B), [__]%, and in the case of January Pre-Funded
Warrants (set forth on Schedule B), [__]%, and (ii) the Merger Consideration,
plus (2) in lieu of any fractional shares of Parent Common Stock otherwise
issuable under clause (1) hereof, cash in a dollar amount (rounded to the
nearest whole cent, with numbers ending with .5 or more being rounded up to the
nearest whole cent), without interest, determined by multiplying such fraction
by the average closing price of a share of Parent Common Stock on the Nasdaq
Global Select Market for the 10 most recent trading days that Parent Common
Stock has traded ending on the trading day one day prior to the Effective Time.]

ARTICLE VI

MISCELLANEOUS

6.1. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given or
made as follows: (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as
Federal Express), one business day after mailing; (c) if sent by facsimile
transmission or e-mail before 5:00 p.m. Eastern Time, when transmitted and
receipt is confirmed; (d) if sent by facsimile transmission or e-mail after 5:00
p.m. Eastern Time and receipt is confirmed, on the following business day; and
(e) if otherwise actually personally delivered, when delivered; provided, that
the notice or other communication is sent to the address, facsimile number or
email address set forth (i) in the case to Parent or Merger Sub, to the address
or e-mail address set forth in Section 9.9 of the Merger Agreement and (ii) if
to a Stockholder, to such Stockholder’s address, facsimile number or e-mail
address set forth on a signature page hereto, or to such other address,
facsimile number or e-mail address as such party may hereafter specify for the
purpose by notice to each other party hereto.

6.2. Termination. This Agreement shall terminate automatically with respect to a
Stockholder, without any notice or other action by any Person, upon the first to
occur of (a) the termination of the Merger Agreement in accordance with its
terms, (b) the Effective Time, (c) any amendment to the Merger Agreement that
reduces the amount, or changes the form, of consideration payable to such
Stockholder in the Contemplated Transactions, imposes additional restrictions on
such Stockholder or otherwise materially and adversely impacts such Stockholder,
(d) a Company Adverse Change in Recommendation or (e) the mutual written consent
of Parent and such Stockholder. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 6.2 shall relieve
any party from liability for any Willful Breach of this Agreement prior to
termination hereof and (y) the provisions of this Article V shall survive any
termination of this Agreement.

 

-7-



--------------------------------------------------------------------------------

6.3. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and is signed, in the case of an amendment, by each
party to this Agreement or, in the case of a waiver, by each party against whom
the waiver is to be effective.

(b) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

6.4. Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Merger is consummated.

6.5. Entire Agreement; Assignment. This Agreement, together with Schedule A, and
the other documents and certificates delivered pursuant hereto, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement. Neither this Agreement nor any party’s rights or obligations
hereunder may be assigned or delegated by such party without the prior written
consent of the other parties, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by any party without the prior
written consent of the other parties shall be void and of no effect; provided,
that Parent or Merger Sub may assign any of their respective rights and
obligations to any direct or indirect Subsidiary of Parent, but no such
assignment shall relieve Parent or Merger Sub, as the case may be, of its
obligations hereunder.

6.6. Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Merger Sub shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Merger Sub will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.

6.7. Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any laws, rules or
provisions that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In any action between any of the parties
arising out of or relating to this Agreement or the transactions

 

-8-



--------------------------------------------------------------------------------

contemplated hereby, each of the parties irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Chancery
Court of the State of Delaware. The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available. Each Stockholder hereby agrees that
service of any process, summons, notice or document by U.S. registered mail in
accordance with Section 6.1 shall be effective service of process for any
proceeding arising out of, relating to or in connection with this Agreement or
the transactions contemplated hereby.

(b) EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. EACH
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR MERGER SUB HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR MERGER SUB WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATION OF THIS WAIVER, (III) EACH STOCKHOLDER MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

6.8. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

6.9. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

6.10. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to

 

-9-



--------------------------------------------------------------------------------

expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

6.11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

6.12. Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Schedules” are intended to refer to Sections of this Agreement
and Schedules to this Agreement.

(e) The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

6.13. Further Assurances. Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Legal Requirements, to perform its obligations under this Agreement.

6.14. No Agreement Until Executed. This Agreement shall not be effective unless
and until (a) the Merger Agreement is executed by all parties thereto and
(b) this Agreement is executed by all parties hereto.

 

-10-



--------------------------------------------------------------------------------

6.15. Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

6.16. Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder and warrantholder of the Company,
and not in such Stockholder’s capacity as a director, officer or employee of the
Company. Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company (including any director
or officer who is an Affiliate of a Stockholder) in the taking of any actions
(or failure to act) in his or her capacity as a director or officer of the
Company, or in the exercise of his or her fiduciary duties as a director or
officer of the Company, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director or officer, and no action taken in any such
capacity as an officer or director of the Company shall be deemed to constitute
a breach of this Agreement.

[Signature Pages Follow]

 

-11-



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

PARENT ACELRX PHARMACEUTICALS, INC. By:  

                 

Name: Title: MERGER SUB CONSOLIDATION MERGER SUB, INC. By:  

             

Name: Title:

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER [STOCKHOLDER] By:  

                 

  Name:   Title: Address: [●]

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

  

Subject

Shares

  

November

Warrants

  

January

Warrants

  

Date of

Issuance of

Subject

Warrants

  

Number of

Shares

Underlying

Subject

Warrants



--------------------------------------------------------------------------------

Schedule B

 

Stockholder

  

November

Pre-Funded

Warrants

  

January

Pre-Funded

Warrants

  

Date of

Issuance of

Pre-Funded

Warrants

  

Number of Shares
Underlying

Pre-Funded

Warrants